      Case:19-10023-SDB Doc#:62 Filed:01/06/21 Entered:01/06/21 15:01:39                       Page:1 of 7


                            United States Bankruptcy Court
                                    SOUTHERN DISTRICT OF GEORGIA

In the matter of:                                     )
                                                      )
Randale Lamar Washington &
                                                      )
Angela Sherise Washington,
                                                      )      Chapter 13 Case No. _________________
                                                                                 19-10023
                              Debtor(s)               )
                                                      )
                                                      )

          NOTICE OF MODIFICATION OF CHAPTER 13 PLAN AFTER CONFIRMATION

Pursuant to 11 U.S.C. § 1329, a proposed modification to the plan has been filed in this case, as shown on the
copy attached hereto.

This modification may result in a reduction of the dividend to unsecured creditors. Secured and priority
creditors may also be affected.

Any holder of a secured claim that has accepted or rejected the plan is deemed to have accepted or rejected, as
the case may be, the plan as modified, unless the modification provided for a change in the rights of such holder
from what such rights were under the plan before modification, and such holder changes such holder's previous
acceptance or rejection.86& F  PDGHDSSOLFDEOHE\ E  

If you have legal grounds to object to the modified plan, or if you wish the Court to consider your views on the
plan, you must file a written objection to the modified plan with the Clerk of the Bankruptcy Court before the
expiration of twenty-one (21) days from the date stated in the certificate of serviceSXUVXDQWWR)HG5%DQNU
3 K 

If you mail your objection to the court, you must mail it early enough so that it will be received within the
time referenced above. <RXPXVWDOVRVHQGDFRS\RI\RXUREMHFWLRQWRWKH3URSRQHQW V RIWKHPRGLILFDWLRQ
,IDWLPHO\REMHFWLRQLVILOHG\RXZLOOUHFHLYHQRWLFHRIWKHGDWHWLPHDQGSODFHRIDKHDULQJ,I\RXRU\RXU
DWWRUQH\GRQRWWDNHWKHVHVWHSVWKH&RXUWZLOOGHFLGHWKDW\RXGRQRWRSSRVHWKHPRGLILHGSODQDQGZLOOHQWHU
DQRUGHUFRQILUPLQJWKHSODQDVPRGLILHG




      January 6, 2021
Date: ________________________                        /s/ Matthew James Duncan
                                                      ________________________________________
                                                      Attorney for Proponent(s) of Modification



Lucinda Rauback, Clerk
United States Bankruptcy Court
Southern District of Georgia

Revised 
          Case:19-10023-SDB Doc#:62 Filed:01/06/21 Entered:01/06/21 15:01:39                           Page:2 of 7


                         UNITED STATES BANKRUPTCY COURT
                                           Southern District of Georgia

 In re:    Randale Lamar Washington &                                   Chapter 13
           Angela Sherise Washington,                                  Case No. 19-10023
                   Debtor(s).

                 MODIFICATION TO CHAPTER 13 PLAN AFTER CONFIRMATION

1. Randale Lamar Washington and Angela Sherise Washington, the Proponent(s) of the modification,
   file(s) this motion to modify the plan confirmed previously in this case as follows:

    a. Increase payments as follows:

    b. Decrease payments as follows: $170.00 per month

    c. Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim
    to the extent shown below upon confirmation of this proposed modification. The Proponent(s) request(s) that
    upon confirmation of the plan, as modified, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral
    only and that the stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed deficiency balance
    resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph 4(h)
    of the plan if the creditor amends its previously-filed, timely claim within 180 days from the entry of the order
    confirming this proposed modification or by such additional time as the creditor may be granted upon motion
    filed within that 180-day period.

 CREDITOR                                   DESCRIPTION OF COLLATERAL         AMOUNT OF CLAIM SATISFIED

 Dick Smith Auto Sales                      2004 Dodge Ram                    In full satisfaction of proof of claim 12, and
                                                                              any and all related claims and causes of
                                                                              action




    d. Other Provisions: General unsecured creditors to be paid a dividend of $0.00 and 0%.

2. Proponent(s) assert(s) as the basis for the modification the following facts: The 2004 Dodge Ram was totaled
   in an accident.

3. Except as provided herein, all terms of the plan as previously confirmed remain in full force and effect.

                         January 6, 2021                            /s/ Randale Lamar Washington
                              Date                                           Proponent 1
                                                                    /s/ Angela Sherise Washington
                                                                             Proponent 2


Revised 12/1/2017                                                                        Form 2017-4-B
          Case:19-10023-SDB Doc#:62 Filed:01/06/21 Entered:01/06/21 15:01:39                                Page:3 of 7




                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF GEORGIA
                                           AUGUSTA DIVISION
IN RE: RANDALE LAMAR WASHINGTON &                                CASE NO: 19-10023
       ANGELA SHERISE WASHINGTON,                                DECLARATION OF MAILING
                                                                 CERTIFICATE OF SERVICE
                                                                 Chapter: 13




On 1/6/2021, I did cause a copy of the following documents, described below,
Notice of Modification of Chapter 13 Plan after Confirmation; and Modification to Chapter 13 Plan after Confirmation




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated
as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 1/6/2021
                                                           /s/ Kathryn A. Brow Aho
                                                           Kathryn A. Brow Aho 425482
                                                           Duncan & Brow, Attorneys at Law, LLLP
                                                           2608 Commons Boulevard, Suite A
                                                           Augusta, GA 30909
                                                           706 755 2928
             Case:19-10023-SDB Doc#:62 Filed:01/06/21 Entered:01/06/21 15:01:39                                         Page:4 of 7




                                        UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF GEORGIA
                                                AUGUSTA DIVISION
 IN RE: RANDALE LAMAR WASHINGTON &                                      CASE NO: 19-10023
        ANGELA SHERISE WASHINGTON,
                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 13




On 1/6/2021, a copy of the following documents, described below,

Notice of Modification of Chapter 13 Plan after Confirmation; and Modification to Chapter 13 Plan after Confirmation




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 1/6/2021




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Kathryn A. Brow Aho
                                                                            Duncan & Brow, Attorneys at Law, LLLP
                                                                            2608 Commons Boulevard, Suite A
                                                                            Augusta, GA 30909
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
         Case:19-10023-SDB Doc#:62 Filed:01/06/21 Entered:01/06/21 15:01:39                     Page:5 of 7
CASE INFO
1LABEL MATRIX FOR LOCAL NOTICING         ABC LOANS                                AU MEDICAL ASSOCIATES
113J1                                    4011 COLUMBIA RD                         CO NATIONWIDE RECOVERY SERVICE
CASE 19-10023-SDB                        AUGUSTA GA 30907-2221                    PO BOX 8005
SOUTHERN DISTRICT OF GEORGIA                                                      CLEVELAND TN 37320-8005
AUGUSTA
WED JAN 6 14-53-54 EST 2021




AARONS                                   AFNI                                     AMERICAN MEDICAL COLL
2620 GEORGETOWN DR                       PO BOX 3097                              4 WESTCHESTER PLAZA
AUGUSTA GA 30906-7002                    BLOOMINGTON IL 61702-3097                ELMSFORD NY 10523-1615




                                         EXCLUDE
ASSOCIATED CREDIT UNION                  KATHRYN A BROW AHO                       CAPIO PARTNERS
6251 CROOKED CREEK RD                    DUNCAN BROW ATTORNEYS AT LAW LLLP        2222 TEXOMA PARKWY
PEACHTREE CORNERS GA 30092-3107          2608 COMMONS BLVD                        STE 150
                                         STE A                                    SHERMAN TX 75090-2481
                                         AUGUSTA GA 30909-2080




CHOICE RECOVERY INC                      CREDIT CENTRAL                           CREDIT CENTRAL LLC
1550 OLD HENDERSON ROAD                  662 BROAD STREET                         700 E NORTH ST SUITE 15
STE 100                                  AUGUSTA GA 30901-1436                    GREENVILLE SC 29601-3013
COLUMBUS OH 43220-3662




                                                                                  CM/ECF E-SERVICE
CREDIT MANAGEMENT                        DFCS OFFICE                              DICK SMITH AUTO SALES
PO BOX 1182888                           2216 BUNGALOW RD                         3125 MIKE PADGETT HWY
CARROLLTON TX 75011                      AUGUSTA GA 30906-2382                    AUGUSTA GA 30906-3743




DICK SMITH AUTO SALES LLC                DIRECT LOAN SVC SYSTEM                   FIRST PREMIER
ATTN OFFICERAGENT                        ATTN OFFICERAGENT                        601 S MINNESOTA AVE
3125 MIKE PADGETT HIGHWAY                PO BOX 5609                              SIOUX FALLS SD 57104-4824
AUGUSTA GA 30906-3743                    GREENVILLE TX 75403-5609




RANDOLPH FRAILS                          GEORGIA DEPARTMENT OF HUMAN SERVICES     GEORGIA DEPARTMENT OF REVENUE
RANDOLPH FRAILS PC                       OFFICE OF INSPECTOR GENERALBIRU          COMPLIANCE DIVISION
211 PLEASANT HOME RD STE A-1             2 PEACHTREE STREET NW SUITE 30-415       ARCS BANKRUPTCY
AUGUSTA GA 30907-0519                    ATLANTA GA 30303-3141                    1800 CENTURY BLVD NE SUITE 9100
                                                                                  ATLANTA GA 30345-3202



                                                                                  CM/ECF E-SERVICE
NATHAN EDWARD HUFF                       IRS                                      HUON LE
CLEARY WEST HAWKINS LLP                  PO BOX 7317                              PO BOX 2127
1223 GEORGE C WILSON DRIVE               PHILADELPHIA PA 19101-7317               AUGUSTA GA 30903-2127
AUGUSTA GA 30909-4502




                                                                                  EXCLUDE
MARINER FINANCE                          NATIONWIDE RECOVERY                      OFFICE OF THE U S TRUSTEE
8211 TOWN CENTER DR                      545 INMAN ST                             JOHNSON SQUARE BUSINESS CENTER
NOTTINGHAM MD 21236-5904                 CLEVELAND TN 37311                       2 EAST BRYAN STREET STE 725
                                                                                  SAVANNAH GA 31401-2638
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
         Case:19-10023-SDB Doc#:62 Filed:01/06/21 Entered:01/06/21 15:01:39                     Page:6 of 7
PIONEER CREDIT                           PREMIER BANKCARD LLC                     PROFESSIONAL DEBT MEDIATION
8211 TOWN CENTER DR                      JEFFERSON CAPITAL SYSTEMS LLC ASSIGNEE   7948 BAYMEADOWS WAY
NOTTINGHAM MD 21236-5904                 PO BOX 7999                              2ND FLOOR
                                         SAINT CLOUD MN 56302-7999                JACKSONVILLE FL 32256-8539




QUANTUM3 GROUP LLC AS AGENT FOR          RICHMOND COUNTY DEPT OF FAMILY AND       SPRINT NEXTEL CORRESPONDENCE
CF MEDICAL LLC                           CHILDREN                                 ATTN BANKRUPTCY DEPT
PO BOX 788                               SERVICES                                 PO BOX 7949
KIRKLAND WA 98083-0788                   PO BOX 2277                              OVERLAND PARK KS 66207-0949
                                         AUGUSTA GA 30903-2277




US AUTO CREDIT PURCHSING                 UNITED STATES ATTORNEY                   UNIVERSITY HEALTH SERVICES INC
701 RIVERSIDE PARK PL                    PO BOX 2017                              ATTN COLLECTIONS DIVISION
STE 200                                  AUGUSTA GA 30903-2017                    620 THIRTEENTH ST
JACKSONVILLE FL 32204-3342                                                        AUGUSTA GA 30901-1008




                                                                                  EXCLUDE
VERIZON                                  VERIZON                                  ANGELA SHERISE WASHINGTON
PO BOX 650051                            BY AMERICAN INFOSOURCE AS AGENT          1927 ROBERSON RD
DALLAS TX 75265-0051                     4515 N SANTA FE AVE                      AUGUSTA GA 30906-3764
                                         OKLAHOMA CITY OK 73118-7901




EXCLUDE                                  CM/ECF E-SERVICE
RANDALE LAMAR WASHINGTON                 EDWIN A WILSON                           WORLD FINANCE CO
1927 ROBERSON RD                         FRAILS WILSON                            POB 6429
AUGUSTA GA 30906-3764                    211 PLEASANT HOME RD                     GREENVILLE SC 29606-6429
                                         SUITE A-1
                                         AUGUSTA GA 30907-0519
THE FOLLOWING ENTITIES WERE SERVED VIA THE "CM/ECF E-SERVICE" THROUGH THE UNITED STATES BANKRUPTCY COURT'S NOTICE
OF ELECTRONIC FILING ("NEF")SYSTEM.
         Case:19-10023-SDB Doc#:62 Filed:01/06/21 Entered:01/06/21 15:01:39                     Page:7 of 7
(Special Counsel)                        (Debtor)                                 (Joint Debtor)
Edwin A Wilson                           Randale Lamar Washington                 Angela Sherise Washington
Frails & Wilson                          1927 Roberson Rd                         1927 Roberson Rd
211 Pleasant Home Rd.                    Augusta, GA 30906                        Augusta, GA 30906
Suite A-1                                represented by:                          represented by:
Augusta, GA 30907                        Kathryn A. Brow Aho                      Kathryn A. Brow Aho
represented by:                          Duncan & Brow Attorneys at Law, LLLP     Duncan & Brow Attorneys at Law, LLLP
Randolph Frails                          2608 Commons Blvd                        2608 Commons Blvd
Randolph Frails, PC                      STE A                                    STE A
211 Pleasant Home Rd, Ste A-1            Augusta, GA 30909                        Augusta, GA 30909
Augusta, GA 30907
                                         office@duncanbrow.com                    office@duncanbrow.com
randyfrails@frailswilsonlaw.com




Office of the U. S. Trustee              (Trustee)                                (Creditor)
Johnson Square Business Center           Huon Le                                  Dick Smith Auto Sales, LLC
2 East Bryan Street, Ste 725             P.O. Box 2127                            represented by:
Savannah, GA 31401                       Augusta, GA 30903                        Nathan Edward Huff
(U. S. Trustee)                          represented by:                          Cleary, West & Hawkins, LLP
                                         Huon Le                                  1223 George C. Wilson Drive
Ustpregion21.sv.ecf@usdoj.gov            P.O. Box 2127                            Augusta, GA 30909
                                         Augusta, GA 30903
                                                                                  nhuff@cwhllp.com
                                         notices@chp13aug.org




(Creditor)
Dick Smith Auto Sales LLC
Attn: Officer/Agent
3125 Mike Padgett Highway
Augusta, GA 30906
